J-S42028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ALEXANDER LEWIS FRYE

                            Appellant                    No. 1600 WDA 2015


               Appeal from the PCRA Order September 14, 2015
                In the Court of Common Pleas of Fayette County
             Criminal Division at No(s): CP-26-CR-0001945-2012
                             CP-26-CR-0001946-2012
-------------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ALEXANDER LEWIS FRYE

                            Appellant                    No. 1625 WDA 2015


               Appeal from the PCRA Order September 14, 2015
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0001945-2012
                            CP-26-CR-0001946-2012


BEFORE: SHOGAN, J., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY OTT, J.:                                 FILED AUGUST 31, 2016




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S42028-16



       In this consolidated appeal, Alexander Lewis Frye appeals, pro se,1

from the order dated September 14, 2015, in the Court of Common Pleas of

Fayette County, dismissing, without a hearing, his petitions filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S. § 9541 et seq. 2        Frye

raises one issue in this timely appeal; he claims the PCRA court erred in

determining his sentence was not illegal pursuant to Alleyne v. United

States, ___ U.S. ___, 133 S. Ct. 2151 (2013) and related Pennsylvania case

law. After a thorough review of the submissions by the parties, relevant law

and the certified record, we affirm.

       With no need to delve deeply into the factual or procedural history of

this matter, we note that Frye entered into an open guilty plea to two counts

of aggravated indecent assault of a minor, regarding his improper touching

of two children, ages four and five at the times of the assaults. He received

an aggregate sentence of 13 to 35 years’ incarceration.       He filed a direct

appeal, which afforded him no relief.          See Commonwealth v. Frye, 106
A.3d 157 (unpublished memorandum) (filed August 11, 2014). Pursuant to

____________________________________________


1
  Appointed PCRA counsel filed a Turner/Finley no-merit letter with the
PCRA court and was allowed to withdraw from this matter.
2
   On January 6, 2014, Frye entered into an open plea on two counts of
aggravated indecent assault of a child. The counts were on separate bills of
information representing the separate identities of the two victims. Frye
filed identical PCRA petitions for each count. The PCRA court entertained the
two petitions at the same time and disposed, in identical fashion, the two
petitions at the same time.



                                           -2-
J-S42028-16



the official docket, our Supreme Court denied allowance of appeal on

January 2, 2015.3 Frye filed this PCRA petition on April 16, 2015, well within

the one-year time limit to file a PCRA petition. As noted above, appointed

counsel was ultimately granted permission to withdraw, the petition was

denied without a hearing, following Pa.R.Crim.P. 907 notice, on September

14, 2015. This pro se appeal was filed on October 13, 2015. On October

21, 2015, the PCRA court ordered Frye to file a Pa.R.A.P. 1925(b) “concise

statement of matters complained of on appeal.”         See Order, 10/21/2015.

The order further noted that any issue not included in the Rule 1925(b)

statement would be deemed waived. No Pa.R.A.P. 1925(b) statement was

filed.

         There are a myriad of reasons why this appeal fails. The first of which

is Frye did not comply with the PCRA court’s directive to file a 1925(b)

statement. Accordingly, the issue has been waived:

         PCRA appellants, in order to preserve their claims for appellate
         review, must comply whenever the PCRA court orders them to
         file a Statement of Matters Complained of on Appeal under Rule
         1925. Accordingly, any issues not raised in a Rule 1925(b)
         statement are waived.

Commonwealth v. Butler, 812 631, 633-34 (Pa. 2002) (citation omitted).

         Additionally, we note: (1) Frye’s Appellant’s Brief fails to comply with

even the most rudimentary requirements of the Rules of Appellate
____________________________________________


3
 Frye apparently filed for both allocatur and allowance of appeal. Allocatur
was denied on December 29, 2014.



                                           -3-
J-S42028-16



procedure;4 and (2) Frye argues his mandatory minimum sentence is illegal

under Alleyne, supra – however, Frye did not receive a mandatory

minimum sentence.5 Accordingly, even if the issue had not been waived, he

would still not be entitled to relief.

       Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2016




____________________________________________


4
  The “brief” is one and one-half pages, handwritten on legal pad, claiming
his sentence is illegal under Alleyne and a claim of illegal sentence is not
waivable. See Commonwealth v. Hardy, 918 A.2d 766 (Pa. Super. 2007)
(failure of brief to conform to the Rules of Appellate Procedure may result in
waiver).
5
  See Sentencing Orders, 3/21/2014; PCRA Court notice of dismissal,
9/14/2015.



                                           -4-